J-S66021-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BERNARD STEVENS                            :
                                               :
                       Appellant               :   No. 2000 EDA 2017

             Appeal from the Judgment of Sentence June 13, 2017
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0009274-2016


BEFORE: GANTMAN, P.J., PANELLA, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY PANELLA, J.                                FILED APRIL 01, 2019

       Bernard Stevens1 appeals from the judgment of sentence entered in the

Philadelphia County Court of Common Pleas on June 13, 2017. He contends

the sentence imposed is manifestly excessive and the verdict is against the

weight of evidence. Additionally, his court appointed attorney, James R. Lloyd,

Esq., seeks permission from this Court to withdraw as counsel pursuant to

Anders v. California, 386 U.S. 738 (1967), and Commonwealth v.

Santiago, 978 A.2d 349 (Pa. 2009). We affirm and grant Attorney Lloyd

permission to withdraw.


____________________________________________


1We note that during the Sentencing Hearing, Appellant appears to spell his
name S-T-E-P-H-E-N-S, and that his father is similarly referred to by the last
name Stephens. However, for purposes of consistency, we will refer to
Appellant as Stevens, to reflect the spelling in the case caption.
J-S66021-18


      On April 16, 2016, Stevens was arrested and charged with possession

of a controlled substance with intent to deliver (PWID), and related offenses.

      Stevens   was   subsequently   convicted   of   PWID,   conspiracy   and

possession of a controlled substance. The court deferred sentencing in order

to allow time for a pre-sentence investigation to be prepared. On June 13,

2017, Stevens was sentenced to an aggregate sentence of four years of

probation. He did not file a post-sentence motion.

      On June 22, 2017, Stevens filed a timely notice of appeal from the

imposition of sentence. On July 13, 2017, Stevens’ trial counsel, Thomas

Burke, Esq., filed a Motion for Extension of Time to File a Concise Statement

of Matters Complained of on Appeal, along with a Motion to Withdraw as

Counsel. On July 14, 2017, the court granted the Motion for Extension of Time,

providing an additional 45 days to file a concise statement. Additionally, on

July 21, 2017, the court granted Counsel Burke permission to withdraw.

Attorney Lloyd was appointed as Appellate Counsel.

      On July 27, 2017, Attorney Lloyd filed a statement pursuant to Pa.R.A.P.

1925(c)(4) of intent to file an Anders/McClendon Brief in lieu of a statement

of matters complained of on appeal, stating that after reviewing the record

and applicable law, he was of the opinion that there are no arguable issues of

merit which have been properly preserved for purposes of direct appeal. Thus,

he found no non-frivolous arguments to pursue on direct appeal. On April 3,

2018, Attorney Lloyd filed an Anders brief.


                                     -2-
J-S66021-18



      Prior to addressing the merits of Stevens’ requested appeal, we must

examine    Attorney   Lloyd’s   request   to   withdraw.   Attorney   Lloyd   has

substantially complied with the mandated procedure for withdrawing as

counsel. See Santiago, 978 A.2d at 361 (articulating Anders requirements);

Commonwealth v. Daniels, 999 A.2d 590, 594 (Pa. Super. 2010) (providing

that counsel must inform client by letter of rights to proceed once counsel

moves to withdraw and append a copy of the letter to the petition). Stevens

has not filed a response.

      As counsel has met his technical obligation to withdraw, we must now

“make a full examination of the proceedings and make an independent

judgment to decide whether the appeal is in fact wholly frivolous.”

Commonwealth v. Flowers, 113 A.3d 1246, 1248 (Pa. Super. 2015)

(citation omitted).

      Counsel has identified two issues Stevens believes entitles him to relief:

that the sentence imposed was manifestly excessive and the verdicts were

against the weight of the evidence.

      The first issue identified in the Anders brief is a challenge to the

discretionary aspects of sentencing. We initially note that counsel has failed

to include a Pa.R.A.P. 2119(f) statement. However, in the context of an

Anders brief, we may disregard this failure and review the issue to determine

if it is otherwise frivolous. See Commonwealth v. Lilley, 978 A.2d 995 (Pa.

Super. 2009).




                                      -3-
J-S66021-18



      “To preserve issues concerning the discretionary aspects of sentencing,

a defendant must raise them during sentencing or in a timely post-sentence

motion.” Commonwealth v. Feucht, 955 A.2d 377, 383 (Pa. Super. 2008)

(citations omitted). Stevens did not raise any discretionary aspects challenges

at sentencing. Additionally, he did not file a post-sentence motion. Stevens

has thus waived his challenge to the discretionary aspects of sentencing.

      Because Stevens has waived this issue on appeal, we agree with

Attorney Lloyd that challenging the discretionary aspects of sentencing in this

direct appeal is wholly frivolous. See Commonwealth v. Kalichak, 943 A.2d
285, 291 (Pa. Super. 2008) (observing that when an issue has been waived

“pursuing th[e] matter on direct appeal is frivolous”).

      Moving to Stevens’s second claim, he contends the verdicts were against

the weight of the evidence. Again, however, Stevens failed to preserve this

claim by not raising it prior to sentencing or in a post-sentence motion. See

Pa.R.Crim.P. 607(A)(1)-(3) (“A claim that the verdict was against the weight

of the evidence shall be raised with the trial court in a motion for a new trial:

(1) orally, on the record, at any time before sentencing; (2) by written motion

at any time before sentencing; or (3) in a post-sentence motion.”) Therefore,

because Stevens has waived this claim, we agree with counsel’s conclusion

that it is frivolous. See Kalichak, 943 A.2d at 291.

      Our independent review of the record reveals no other, non-frivolous

issues that he could raise on appeal.




                                      -4-
J-S66021-18



     We affirm Stevens’ judgment of sentence and grant counsel’s petition

to withdraw.

     Judgment of sentence affirmed. Petition to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/1/19




                                  -5-